UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6520



In Re:    PAUL NAGY,

                                                          Petitioner.




         On Petition for Writ of Mandamus.   (CA-98-951-5-BR)


Submitted:    April 16, 2003                   Decided:   May 2, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul Nagy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy petitions for a writ of mandamus seeking an order

directing the district court to act on two motions that are pending

in the district court.         The first motion is for a hearing to

consider   releasing   Nagy,    who   is    incarcerated   at   the   Federal

Correctional Institution in Butner, North Carolina, to his native

Romania.   In the second motion, Nagy seeks expedited consideration

of the first motion.    Nagy filed the motions on January 14, 2003,

and March 11, 2003, respectively.          We find that mandamus relief is

not warranted because the delay in ruling on the motions is not

unreasonable.   Accordingly, although we grant the motion for leave

to proceed in forma pauperis, we deny the petition.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           PETITION DENIED




                                      2